DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               ROBERT SATTEN and LUCAS SATTEN,
                          Appellants,

                                    v.

                SUPREME TITLE & ESCROW INC.,
        JASTIN STEPHENSON and BRITTNEY STEPHENSON,
                         Appellees.

                              No. 4D21-2514

                              [June 30, 2022]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Kathleen McCarthy, Judge; L.T. Case No. COCE17-
010019(51).

  Larry A. Karns of Shrouder, Karns & Mager, P.A., Cooper City, for
appellants.

   Kimberlee J. De Biase of Breger | De Biase, Hollywood, for appellees
Jastin Stephenson and Brittney Stephenson.

PER CURIAM.

  Affirmed.

GERBER, LEVINE and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.